PER CURIAM:
Jelani Husani Simba appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint alleging constitutional violations due to exposure to environmental tobacco smoke. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court in its comprehensive opinion. See Simba v. Walker, No. 1:02-cv00211, 2007 WL 529998 (W.D.N.C. Feb. 14, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.